Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       20-DEC-2018
                                                       12:15 PM



                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    IN THE INTEREST OF R CHILDREN


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; FC-S NO. 14-00025)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Father-Appellant’s application for writ of

certiorari, filed on October 29, 2018, is hereby accepted.

           IT IS FURTHER ORDERED that no oral argument will be

heard in this case.    Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

           DATED:   Honolulu, Hawai#i, December 20, 2018.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson